DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. (US 2021/0215483).
Regarding claim 1, Krone et al. (hereinafter Krone) teaches an inertial sensor device comprising: a plurality of inertial measurement units (110, 112, 114, 116) (Fig. 2), wherein one of the inertial measurement units includes an inertial sensor (a combination of accelerometers, gyroscopes, magnetometers and other measuring devices to obtain measurements that define the pose and/or state of the machine and the components [0027]), a reception section configured to receive data of another of the inertial measurement units (the data transmitted from a first of the IMU modules to another of the IMU modules and/or to the machine controller 201 may be sent via the communication bus 250 [0036]. It is clear that there must be a reception section in order to receive the data from the communication bus), and a first transmission section (although silent, Krone teaches that the IMU modules provide outputs, therefore it is clear that a first transmission section must be present in order to perform this function) configured to transmit output of a processing section (212, 218, 224, 230) [0036].  
Krone teaches that the sensed measurement may be transmitted to the IMU modules as data inputs to the processors [0033]. As explained above, Krone also teaches that data transmitted from a first of the IMU modules to another of the IMU modules and/or to the machine controller 201 may be sent via the communication bus 250 [0036]. The inputs from other IMUs are clearly data inputs for the processors, as the processors execute data processing of the inputted and stored data[0034]. 
Krone remains silent regarding a combination processing section configured to operate the data of the another of the inertial measurement units and data of the one of the inertial measurement units
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a single processor to perform all the necessary data processing for each IMU module in order to reduce the number of processors needed. Therefore, it would have been obvious for Krone to have a single processor to operate the data of the another of the inertial measurement units and data of the one of the inertial measurement units.
Regarding claim 5, Krone teaches an inertial measurement unit to be used in an inertial sensor device having a plurality of inertial measurement units (210, 216, 222, 228) (Fig. 2), comprising: an inertial sensor [0027]; a reception section configured to receive data of another of the inertial measurement units [0036]; and a first transmission section configured to transmit output of the combination processing section [0036].  
Krone remains silent regarding a combination processing section configured to operate the data of the another of the inertial measurement units and data of the one of the inertial measurement units
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a single processor, such as the processors of Krone, to perform all the necessary data processing for each IMU module in order to reduce the number of processors needed. Therefore, it would have been obvious for Krone to have a single processor to operate the data of the another of the inertial measurement units and data of the one of the inertial measurement units.
Regarding claims 2 and 6, Krone teaches the inertial sensor device according to Claim 1, further comprising: a second transmission section 250 configured to transmit the data of the one of the inertial measurement units [0036]; and a setting section configured to enable transmission of one of the first transmission section and the second transmission section (each section may transmit to another module, therefore it is clear that there must be something that enables this transmission through the communication bus 250 [0036]).  
Regarding claims 3 and 4, Krone teaches the inertial sensor device according to Claim 1, wherein34 the one of the inertial measurement units and the another of the inertial measurement units are coupled to each other, but remains silent as to wherein they are coupled to each other with star or bus type wiring.  
Krone teaches that the IMU modules are within a mesh network and each IMU module is a node that may communicate with another node [0036]. 
While silent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used either star or bus type wiring as they are well known alternatives and methods for connecting communication nodes in a communication system.
Response to Arguments
Applicant’s arguments, see page 7, filed 9/15/2022, with respect to the rejection(s) of claim(s) under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krone but reading the processor of each IMU as the combination processing station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.V.D/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852